DETAILED ACTION
This office action is in response to Applicant’s submission filed on 1/8/2021. Claims 1-20 are pending in the application. As such, claims 1- 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-009449, filed on 1/23/2020.

Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on 1/8/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano et al. (US20160322048A1)(herein "Amano") .

Regarding claim 1, Amano teaches an information processing system comprising: a first device comprising a first processor comprising hardware, the first processor being configured to acquire a user's uttered voice, (Amano, Par. 0011:” ... a user can input a voice without performing an operation with respect to the voice dialogue system. This reduces the number of times that the user needs to perform an operation in accordance with a voice that is dialogically input, compared with conventional techniques.”)
transfer the user's uttered voice to at least one of a second device and a third device each of which actualizing a voice interaction agent, (Amano, Par. 0125:” The first agent processing execution function is a function performed by the control unit 410 controlling the communication unit 420, the voice recognition processing unit 430, the voice synthesizing processing unit 450, and the instruction generation unit 460 to cause the voice dialogue agent 400 to execute first agent processing that is its characteristic operation to execute a sequence of processing described below. In the sequence of processing, [1] the voice dialogue [2nd or 3rd] agent 400 receives input voice data transmitted from a [ first] device, [2] performs voice recognition processing on the received input voice data to generate an input text, and returns [from 2nd or destination device] the generated input text [control command] to the [ first] device, [3] generates an instruction set [control signal] based on the generated input text, and executes the generated instruction set [4] generates a response text based on an execution result of the instruction set, [5] converts the generated response text to response voice data, and [6] returns [from 2nd device] the response text and the response voice data to the [first] device.)
when a control command is acquired from a destination of the transfer, convert a control signal based on the acquired control command to a control signal that matches the second device, and transmit the converted control signal to the second device; (Amano, Par. 0125:” … In the sequence of processing, [1] the voice dialogue [2nd or 3rd] agent 400 receives input voice data transmitted from a [ first] device, [2] performs voice recognition processing on the received input voice data to generate an input text, and returns [from 2nd or destination device] the generated input text [control command] to the [ first] device, [3] generates an instruction set [control signal] based on the generated input text, and executes the generated instruction set [4] generates a response text based on an execution result of the instruction set, [5] converts the generated response text to response voice data, and [6] returns [from 2nd device] the response text and the response voice data to the [first] device.) Note: since the response text is returned to the first device, this indicates that converted control signal was transmitted to the voice dialogue agent (destination device).
a second device comprising a second processor comprising hardware, the second processor being configured to recognize the uttered voice transferred from the first device, and (Amano, Par. 0316:” The target agent 2320 is information for specifying, as a communication party of the device 140, one of a plurality of voice dialogue agents 2200.”, and Par. 0125:” … In the sequence of processing, [1] the voice dialogue [2nd or 3rd] agent 400 receives input voice data transmitted from a [ first] device, [2] performs voice recognition processing on the received input voice data to generate an input text, and returns [from 2nd or destination device] the generated input text [control command] to the [ first] device, …”)
output, to the first device, a control command regarding a recognition result obtained by recognizing the uttered voice and response data based on the control signal acquired from the first device; and (Amano, Par. 0125: “ … [2] performs voice recognition processing on the received input voice data to generate an input text, and returns [from 2nd or destination device] the generated input text [control command] to the [ first] device, [3] generates an instruction set [control signal] based on the generated input text, and executes the generated instruction set [4] generates a response text based on an execution result of the instruction set, [5] converts the generated response text to response voice data, and [6] returns [from 2nd device] the response text and the response voice data to the [first] device.)
a third device comprising a third processor comprising hardware, the third processor being configured to recognize the uttered voice transferred from the first device, and output, to the first device, a control command regarding a recognition result obtained by recognizing the uttered voice. (Amano, Par. 0316:” The target agent 2320 is information for specifying, as a communication party of the device 140, one of a plurality of voice dialogue agents 2200.”, and Par. 0262:” The third device processing execution function is a function performed by the control unit 1710 controlling the voice input unit 220, the operation reception unit 230, the communication unit 250, the voice output unit 260, the display unit 270, and the execution unit 280 to cause the [third] device 1700 to execute the third device processing, as its characteristic operation, to execute a sequence of processing described below. In the sequence of processing, [1] when the user performs a voice input start operation, [2] the [third] device 1700 receives a voice input from the user, and generates input voice data, [3] transmits the generated input voice data to a voice dialogue agent, [4] receives response voice data returned from the voice dialogue agent, [5] outputs a voice based on the received response voice data,…”)

Regarding claim 2, Amano teaches the information processing system according to claim 1, further comprising a fourth device comprising: a memory configured to store the response data; and a fourth processor comprising hardware, the fourth processor being configured to, upon receiving a control signal from the first device or the second device, read response data based on the control signal from the memory and transmit the read data to the first device or the second device. (Amano, Par. 0083:” Note that the memory included in the device 140 is for example a RAM [Random Access Memory], a ROM [Read Only Memory], a flash memory, or the like.”, and Par. 0443:” The fourth agent processing is processing performed by the voice dialogue agent 3000. In the fourth agent processing, [1] the voice dialogue agent 3000 receives input voice data transmitted from a [first] device, [2] performs voice recognition processing on the received input voice data to generate an input text, and returns the generated input text to the [first] device, [3] in the case where the generated input text includes a predetermined keyword, establishes communication between the [first] device and a target agent associated with the predetermined keyword, [4] otherwise, generates an instruction set based on the generated input text, and executes the generated instruction set, [5] generates a response text based on an execution result of the instruction set, [6] converts the generated response text to response voice data, and [7] returns the response text and the response voice data to the [first] device.”) Note: for the response data to be returned or processed, it is implicit that must have a memory that is configured for such activity.”)

Regarding claim 3, Amano teaches the information processing system according to claim 1, wherein the first processor is configured to generate a control signal that instructs a process to be performed by the second device based on the control command acquired from the second device, and output the generated control signal to the second device. (Amano, Par. 0125:” … In the sequence of processing, [1] the voice dialogue [2nd or 3rd] agent 400 receives input voice data transmitted from a [ first] device, [2] performs voice recognition processing on the received input voice data to generate an input text, and returns [from 2nd or destination device] the generated input text [control command] to the [ first] device, [3] generates an instruction set [control signal] based on the generated input text [control command], and executes the generated instruction set [4] generates a response text based on an execution result of the instruction set, [5] converts the generated response text to response voice data, and [6] returns [from 2nd device] the response text and the response voice data to the [first] device.) Note: since the response text is returned to the first device, this indicates that converted control signal was transmitted to the voice dialogue agent (destination device).

Regarding claim 6, Amano teaches the information processing system according to claim 1, wherein the first processor is configured to output a result of recognizing the uttered voice instead of the uttered voice to the second device or the third device, and the second processor or the third processor is configured to perform a process based on the result of recognizing the uttered voice transferred from the first device, and output a control command regarding the process to the first device. (Amano, Par. 0125:” … In the sequence of processing, [1] the voice dialogue [2nd or 3rd] agent 400 receives input voice data transmitted from a [ first] device, [2] performs voice recognition processing on the received input voice data to generate an input text, and returns [from 2nd or destination device] the generated input text [control command] to the [ first] device, …”)

Regarding claim 11, Amano teaches the information processing system according to claim 1, wherein the first device is an information terminal device carried by the user. (Amano, Par. 0180:” FIG. 11A is a diagram schematically showing an example of a situation in which, while the state is the voice input receivable state in the first voice input processing, the touchpanel 1110, which is part of the display unit 270 included in the device 140 which is a smartphone, displays that the state is the voice input receivable state by blinking the region 1120.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 7 - 9, 11 - 17, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amano, in further view of Dean Weber (US20190164556A1)(herein "Weber").

Regarding claim 4, Amano fails to explicitly disclose, however Weber teaches the information processing system according to claim 1, wherein the first processor is configured to recognize the uttered voice, determine to which of the voice interaction agents actualized by the second device or the third device the instruction included in the uttered voice is directed, and transfer the uttered voice to the second device or the third device that actualizes the determined voice interaction agent. (Weber, Par. 0021:” … The master assistant takes the user text input or in the case of voice instructions, converts the user's speech into text and parses the user text request into one or multiple text commands.”, and Par. 0006:” The system includes a master personal digital assistant, configured to receive instructions including a first command for a first of a plurality of slave personal digital assistants. The system also includes the plurality of slave personal digital assistants, where each of the slave personal digital assistants is configured to receive data from the master personal digital assistant, where the master personal digital assistant is configured to process the instructions to identify the first slave personal digital assistant and to transmit first data to the first slave personal assistant, and where the first data communicates the first command to the first slave personal assistant.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Amano in view of Weber to recognize the uttered voice, determine to which of the voice interaction agents actualized by the second device or the third device the instruction included in the uttered voice is directed, and transfer the uttered voice to the second device or the third device that actualizes the determined voice interaction agent, in order to process the commands, take actions according to the commands, and provide responses where commanded, as evidence by Weber (See Par. 0069).

Regarding claim 5, Amano fails to explicitly disclose, however Weber teaches the information processing system according to claim 1, wherein the first processor is configured to transfer the uttered voice to the second device and the third device, the second processor is configured to determine whether the voice interaction agent included in the uttered voice is a voice interaction agent actualized by the second device, the third processor is configured to determine whether the voice interaction agent included in the uttered voice is a voice interaction agent actualized by the third device, and one of the second and the third processors that has made an affirmative determination transmits a result of recognizing the uttered voice and a control command regarding the result of recognizing the uttered voice, to the first device. (Weber, Par. 0068:” In the example, the personal digital assistant system, called Nucleus, receives instructions from the user. As indicated, the instructions, “Turn on my office lights and set the thermostat to 72°, play jazz music downstairs and who won the Warriors basketball game last night,” includes multiple commands and is for multiple slave assistants, Alexa [2nd device], Siri [3rd device], and Google [4th device]. In this example, the instructions do not include an explicit indication of which slave assistant is to receive each command.”, and Par. 0069:” In response to receiving the instructions, according to principles and aspects discussed elsewhere herein, Nucleus processes the instructions, determines which slave assistant is to receive each command, prepares the commands for each of Alexa, Siri, and Google, and transmits the respective commands to each of Alexa, Siri, and Google. According to principles and aspects discussed elsewhere herein, each of Alexa, Siri, and Google receive the commands from Nucleus, process the commands, take actions according to the commands, and provide responses where commanded.”) Note, since each command is issued to a particular device determined by the master device, it is implicit that those devices actuate the corresponding assistant.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Amano in view of Weber to transfer the uttered voice to the second device and the third device, the second processor is configured to determine whether the voice interaction agent included in the uttered voice is a voice interaction agent actualized by the second device, the third processor is configured to determine whether the voice interaction agent included in the uttered voice is a voice interaction agent actualized by the third device, and one of the second and the third processors that has made an affirmative determination transmits a result of recognizing the uttered voice and a control command regarding the result of recognizing the uttered voice, to the first device, in order to process the commands, take actions according to the commands, and provide responses where commanded, as evidence by Weber (See Par. 0069).

Regarding claim 7, Amano fails to explicitly disclose, however Weber teaches the information processing system according to claim 1, wherein one of the first processor, the second processor, and the third processor is configured to convert the acquired uttered voice into text data, and determine, when the text data includes a phrase that specifies a voice interaction agent, that the uttered voice includes an instruction directed to the second device or the third device that actualizes the specified voice interaction agent. (Weber, Par. 0006:” The system includes a master personal digital assistant [first], configured to receive instructions including a first command for a first of a plurality of slave personal digital assistants [2nd, 3rd, …]. The system also includes the plurality of slave personal digital assistants, where each of the slave personal digital assistants is configured to receive data from the master personal digital assistant, where the master personal digital assistant is configured to process the instructions to identify the first slave personal digital assistant and to transmit first data to the first slave personal assistant, and where the first data communicates the first command to the first slave personal assistant.”, and Par. 0044: ” At 310, using a speech to text conversion process, text is generated based on the received audio instructions, for example by a master assistant.”, and Par. 0069:”In response to receiving the instructions, according to principles and aspects discussed elsewhere herein, Nucleus processes the instructions, determines which slave assistant is to receive each command, prepares the commands for each of Alexa, Siri, and Google, and transmits the respective commands to each of Alexa, Siri, and Google. According to principles and aspects discussed elsewhere herein, each of Alexa, Siri, and Google receive the commands from Nucleus, process the commands, take actions according to the commands, and provide responses where commanded.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Amano in view of Weber to convert the acquired uttered voice into text data, and determine, when the text data includes a phrase that specifies a voice interaction agent, that the uttered voice includes an instruction directed to the second device or the third device that actualizes the specified voice interaction agent, in order to process the commands, take actions according to the commands, and provide responses where commanded, as evidence by Weber (See Par. 0069).

Regarding claim 8, Amano fails to explicitly disclose, however Weber teaches the information processing system according to claim 1, wherein the uttered voice includes: a phrase that specifies a voice interaction agent; and an instruction directed to the voice interaction agent. (Weber, Par. 0068:” In the example, the personal digital assistant system, called Nucleus, receives instructions from the user. As indicated, the instructions, “Turn on my office lights and set the thermostat to 72°, play jazz music downstairs and who won the Warriors basketball game last night,” includes multiple commands and is for multiple slave assistants, Alexa [2nd device], Siri [3rd device], and Google [4th device]. In this example, the instructions do not include an explicit indication of which slave assistant is to receive each command.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Amano in view of Weber to wherein the uttered voice includes: a phrase that specifies a voice interaction agent; and an instruction directed to the voice interaction agent, in order to process the commands, take actions according to the commands, and provide responses where commanded, as evidence by Weber (See Par. 0069).

Regarding claim 9, Amano fails to explicitly disclose, however Weber teaches the information processing system according to claim 1, wherein the information processing system includes the third devices. (Weber, Par. 0068:” In the example, the personal digital assistant system, called Nucleus, receives instructions from the user. As indicated, the instructions, “Turn on my office lights and set the thermostat to 72°, play jazz music downstairs and who won the Warriors basketball game last night,” includes multiple commands and is for multiple slave assistants, Alexa [2nd device], Siri [3rd device], and Google [4th device]. In this example, the instructions do not include an explicit indication of which slave assistant is to receive each command.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Amano in view of Weber to wherein the information processing system includes the third devices, in order to process the commands, take actions according to the commands, and provide responses where commanded, as evidence by Weber (See Par. 0069).

Regarding claim 12 and 19 Amano teaches acquire a user's uttered voice; (Amano, Par. 0011:” ... a user can input a voice without performing an operation with respect to the voice dialogue system. This reduces the number of times that the user needs to perform an operation in accordance with a voice that is dialogically input, compared with conventional techniques.”)
transfer the user's uttered voice to at least one of a main server or a sub server each actualizing a voice interaction agent; (Amano, Par. 0125:” The first agent processing execution function is a function performed by the control unit 410 controlling the communication unit 420, the voice recognition processing unit 430, the voice synthesizing processing unit 450, and the instruction generation unit 460 to cause the voice dialogue agent 400 to execute first agent processing that is its characteristic operation to execute a sequence of processing described below. In the sequence of processing, [1] the voice dialogue [2nd or 3rd] agent 400 receives input voice data transmitted from a [ first] device, [2] performs voice recognition processing on the received input voice data to generate an input text, and returns [from 2nd or destination device] the generated input text [control command] to the [ first] device, [3] generates an instruction set [control signal] based on the generated input text, and executes the generated instruction set [4] generates a response text based on an execution result of the instruction set, [5] converts the generated response text to response voice data, and [6] returns [from 2nd device] the response text and the response voice data to the [first] device.)
convert, when the processor has acquired, a control command regarding a recognition result obtained by recognizing the uttered voice from a destination of the transfer, a control signal based on the acquired control command into a control signal that matches the main server; and transmit the converted control signal to the main server. (Amano, Par. 0125:” … In the sequence of processing, [1] the voice dialogue [2nd or 3rd] agent 400 receives input voice data transmitted from a [ first] device, [2] performs voice recognition processing on the received input voice data to generate an input text, and returns [from 2nd or destination device] the generated input text [control command] to the [ first] device, [3] generates an instruction set [control signal] based on the generated input text, and executes the generated instruction set [4] generates a response text based on an execution result of the instruction set, [5] converts the generated response text to response voice data, and [6] returns [from 2nd device] the response text and the response voice data to the [first] device.) Note: since the response text is returned to the first device, this indicates that converted control signal was transmitted to the voice dialogue agent (destination device).
Amano fails to explicitly disclose, however Weber teaches [An information processing apparatus comprising a processor comprising hardware, the processor being configured to:-Claim 12], and [A non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute:-claim 20], (Weber, Par. 0063:” The computer system 710 includes a central processor unit 716 [CPU] and a program product reader 718 for receiving a program product media and reading program instructions recorded thereon, where the instructions, when executed by the computer cause the computer to perform various aspects and principles of the methods and features described herein. The computer system also includes associated memory 720 and input/output facilities 722, such as a display for output and a keyboard and/or mouse for input. The processor 716 of the computer system 710 can receive program instructions into the program memory of the processor. The program instructions can be received directly, such as by flashing EEPROM of the processor, or can be received through the network interface 712, such as by download from a connected device or over a WAN or LAN network communication. If desired, the program instructions can be stored on a computer program product 714 that is read by the computer system 710 so that the program instructions can thereafter executed. That is, the program product 714 is for use in a system such as the computer system 710, wherein the program product comprises a tangible, non-transitory recordable media containing a program of computer-readable instructions that are executable by the device processor 704 to perform the operations described herein.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Amano in view of Weber to employ an information processing apparatus comprising a processor comprising hardware, a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute, in order to process the commands, take actions according to the commands, and provide responses where commanded, as evidence by Weber (See Par. 0069).

Regarding claim 13, and 20 Amano fails to explicitly disclose, however Weber teaches wherein the first processor is configured to recognize the uttered voice, determine to which of the voice interaction agents actualized by the second device or the third device the instruction included in the uttered voice is directed, and transfer the uttered voice to the second device or the third device that actualizes the determined voice interaction agent. (Weber, Par. 0021:” … The master assistant takes the user text input or in the case of voice instructions, converts the user's speech into text and parses the user text request into one or multiple text commands.”, and Par. 0006:” The system includes a master personal digital assistant, configured to receive instructions including a first command for a first of a plurality of slave personal digital assistants. The system also includes the plurality of slave personal digital assistants, where each of the slave personal digital assistants is configured to receive data from the master personal digital assistant, where the master personal digital assistant is configured to process the instructions to identify the first slave personal digital assistant and to transmit first data to the first slave personal assistant, and where the first data communicates the first command to the first slave personal assistant.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Amano in view of Weber to recognize the uttered voice, determine to which of the voice interaction agents actualized by the second device or the third device the instruction included in the uttered voice is directed, and transfer the uttered voice to the second device or the third device that actualizes the determined voice interaction agent, in order to process the commands, take actions according to the commands, and provide responses where commanded, as evidence by Weber (See Par. 0069).

Regarding claim 14, Amano fails to explicitly disclose, however Weber teaches convert the acquired uttered voice into text data; and determine, when the text data includes a phrase that specifies a voice interaction agent, that the uttered voice is an instruction directed to the main server or the sub server that actualizes the specified voice interaction agent. (Weber, Par. 0006:” The system includes a master personal digital assistant [first], configured to receive instructions including a first command for a first of a plurality of slave personal digital assistants [2nd, 3rd, …]. The system also includes the plurality of slave personal digital assistants, where each of the slave personal digital assistants is configured to receive data from the master personal digital assistant, where the master personal digital assistant is configured to process the instructions to identify the first slave personal digital assistant and to transmit first data to the first slave personal assistant, and where the first data communicates the first command to the first slave personal assistant.”, and Par. 0044: ” At 310, using a speech to text conversion process, text is generated based on the received audio instructions, for example by a master assistant.”, and Par. 0069:”In response to receiving the instructions, according to principles and aspects discussed elsewhere herein, Nucleus processes the instructions, determines which slave assistant is to receive each command, prepares the commands for each of Alexa, Siri, and Google, and transmits the respective commands to each of Alexa, Siri, and Google. According to principles and aspects discussed elsewhere herein, each of Alexa, Siri, and Google receive the commands from Nucleus, process the commands, take actions according to the commands, and provide responses where commanded.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Amano in view of Weber to convert the acquired uttered voice into text data; and determine, when the text data includes a phrase that specifies a voice interaction agent, that the uttered voice is an instruction directed to the main server or the sub server that actualizes the specified voice interaction agent, in order to process the commands, take actions according to the commands, and provide responses where commanded, as evidence by Weber (See Par. 0069).

Regarding claim 15, Amano teaches the information processing apparatus according to claim 12, further comprising a display, wherein, when a determiniation has been made as to which of the voice interaction agents actualized by the main server or the sub server the instruction included in the uttered voice is directed, the processor is configured to display a name of the determined voice interaction agent on the display. (Amano, Par. 0529:” In the examples in FIG. 44A and FIG. 44B, a character string specifying a voice dialogue agent with which the user currently makes a dialogue is displayed on an upper part of the screen such that the user recognizes the voice dialogue agent with which the user currently makes a dialogue. Such a character strings displayed here are “Dialogue with home agent” and “Dialogue with car agent”.)


Regarding claim 16, Amano teaches the information processing apparatus according to claim 12, wherein the processor is configured to: wherein the first processor is configured to output a result of recognizing the uttered voice instead of the uttered voice to the second device or the third device, and acquire a control command regarding a process based on the result of recognizing the uttered voice, from the main server or the sub server. (Amano, Par. 0125:” … In the sequence of processing, [1] the voice dialogue [2nd or 3rd] agent 400 receives input voice data transmitted from a [ first] device, [2] performs voice recognition processing on the received input voice data to generate an input text, and returns [from 2nd or destination device] the generated input text [control command] to the [ first] device, …”)

Regarding claim 17, Amano fails to explicitly disclose, however Weber teaches the information processing apparatus according to claim 12, wherein the uttered voice includes: a phrase that specifies a voice interaction agent; and an instruction directed to the voice interaction agent. (Weber, Par. 0068:” In the example, the personal digital assistant system, called Nucleus, receives instructions from the user. As indicated, the instructions, “Turn on my office lights and set the thermostat to 72°, play jazz music downstairs and who won the Warriors basketball game last night,” includes multiple commands and is for multiple slave assistants, Alexa [2nd device], Siri [3rd device], and Google [4th device]. In this example, the instructions do not include an explicit indication of which slave assistant is to receive each command.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Amano in view of Weber to wherein the uttered voice includes: a phrase that specifies a voice interaction agent; and an instruction directed to the voice interaction agent, in order to process the commands, take actions according to the commands, and provide responses where commanded, as evidence by Weber (See Par. 0069).


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amano, in further view of Nadkar et al. (US20180204569A1)(herein " Nadkar ").

Regarding claims 10 and 18, Amano fails to explicitly disclose, however Nadkar teaches wherein the information processing apparatus is a terminal device mountable on a vehicle. (Nadkar, Par. 0061:” In Example 3, the plurality of voice assistant services as in any of Examples 1-2 include one or more of: a voice control application provided by a computing system integrated in the vehicle; a hands-free profile on a mobile computing device not integrated in the vehicle; and a voice assistant application running on a mobile computing device.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Amano in view of Nadkar to employ a terminal device mountable on a vehicle, in order to provide informational or entertainment services to a driver or passenger in a vehicle, as evidence by Nadkar (see Par. 0016)
Claims 12,  and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 20180061223 A1)(herein "Shin") .

Shin teaches [An information processing apparatus comprising a processor comprising hardware, the processor being configured to:-Claim 12], and [A non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute:-claim 20], (Shin, claim 20:”a non-transitory computer- readable recording medium having recorded thereon a computer program which, when executed by a computer system, causes the computer system to execute the method of claim 1.”)
acquire a user's uttered voice; (Shin, Par. 0052:” The device 1000 may receive a text input or a voice input of the user, may generate the user input information based on the received input, and may provide the generated user input information to the server 3000.”)
transfer the user's uttered voice to at least one of a main server or a sub server each actualizing a voice interaction agent; (Shin, Par. 0066:” If the user inputs text to the device 1000, the device 1000 may provide the text data input by the user as the user input information to the server 3000. For example, if the user inputs text such as ‘Wake me up at 7:00 if it doesn't rain tomorrow' to the device 1000, the device 1000 may provide the input text data as the user input information to the server 3000..)
convert, when the processor has acquired, a control command regarding a recognition result obtained by recognizing the uttered voice from a destination of the transfer, a control signal based on the acquired control command into a control signal that matches the main server; and transmit the converted control signal to the main server, transmitting the converted control signal to the main server. (Shin, Par. 0066:” Otherwise, if the user inputs a voice to the device 1000, the device 1000 may provide the input voice data as the user input information to the server 3000. The device 1000 may transform the input voice data into text data, and may transmit the transformed text data as the user input information to the server 3000.”, and Par. 0079:” if the control information received from the server 3000 does not include the control command for checking whether the condition for controlling the external apparatus 2000 is satisfied, the device 1000 may generate a control command based on the control information, and may check whether the condition is satisfied, according to the generated control command.”, and Par. 0080:” In operation S218, the device 1000 provides the control command to the external apparatus 2000 based on the control information. The device 1000 may transmit the control command to the external apparatus 2000 in order to follow the user's intention if the condition for controlling the external apparatus 2000 is satisfied. If the condition for controlling the external apparatus 2000 is satisfied, the device 1000 may transmit the control commands for operating the external apparatuses 2000 to the external apparatuses 2000 in a predetermined order. The device 1000 may perform a predetermined operation based on the control information.”)
Therefore, while Shin at least disclose that “user’s voice can be acquired, and transferring user’s uttered voice to at least one of a main server or sub server, and furthermore converting control command to a control signal by the server” as noted above, Shin does not explicitly teach or suggest that the control signal can be generated in the device (aka “first device”).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shin to conclude that the control signal can also be generated by the device based on the control command, since a PHOSITA knows such a control system’s ability to function depends on the need of the system and each device (first or second) is capable of such signal generation, at least because doing so would allow for operating a control according to a requirement of a system and person and would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. see MPEP 2143(I)(D).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Sean Lawrence (US-20190013019A1) teaches Par. 0025:” … a smart device, a microphone communicatively connected to the smart device to listen for utterances, at least a first virtual assistant and a second virtual assistant accessible by the smart device, the first virtual assistant to respond to an utterance of a first key phrase and the second virtual assistant to respond to a second key phrase, where the first key phrase is different from the second key phrase, and an abstraction layer circuit responsive to an utterance of a third key phrase, the abstraction layer circuit to replace the third key phrase with one of the first key phrase or the second key phrase and to communicate it to the first virtual assistant and the second virtual assistant.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           
/BHAVESH M MEHTA/             Supervisory Patent Examiner, Art Unit 2656